211 F.2d 407
Robert Melvin LOWE, Appellant,v.UNITED STATES of America, Appellee.
No. 4795.
United States Court of Appeals Tenth Circuit.
March 27, 1954.

Appeal from the United States District Court for the District of Wyoming; T. Blake Kennedy, Judge.
James L. Tilly, Denver, Colo., for appellant.
John F. Raper, Jr., U. S. Atty., and C. N. Bloomfield, Jr., Asst. U. S. Atty., Cheyenne, Wyo., for the United States.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion to set aside a sentence under 28 U.S.C.A. § 2255. The questions presented were decided adversely to appellant's contentions in Craig v. Hunter, 10 Cir., 167 F.2d 721. On authority of that decision, the order is affirmed.